
	
		II
		110th CONGRESS
		1st Session
		S. 880
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Stevens (for
			 himself, Mr. Byrd, and
			 Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Congressional Accountability Act of 1995 to
		  provide for 8 weeks of paid leave for Senate employees giving birth, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Senate
			 Family Leave Act.
		2.Paid leave for
			 legislative branch employeesSection 202 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1312) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 paragraph (2); and
				(B)by inserting
			 after paragraph (1) the following:
					
						(2)Paid leave
				following birth
							(A)Leave following
				birth to assist in employee's recoveryLeave granted under
				paragraph (1) in accordance with section 102(a)(1)(D) of the Family and Medical
				Leave Act of 1993 (29 U.S.C. 2612(a)(1)(D)) to an employee who gives birth
				shall include paid leave for a contiguous period immediately following the
				birth, to assist in the employee's recovery. The employee shall be entitled to
				the paid leave for 7 contiguous workweeks, or for such lesser amount of leave
				time as is available to the employee under paragraph (1).
							(B)Leave following
				birth generallyLeave granted under paragraph (1) in accordance
				with section 102(a)(1)(A) of the Family and Medical Leave Act of 1993 (29
				U.S.C. 2612(a)(1)(A)) to an employee because of the birth of a son or daughter
				of the employee shall include paid leave. The employee shall be entitled to the
				paid leave for 1 workweek, or for such lesser amount of leave time as is
				available to the employee under paragraph (1).
							(3)Paid leave
				following placement for adoption or foster careLeave granted
				under paragraph (1) in accordance with section 102(a)(1)(B) of the Family and
				Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)(B)) to an employee because of
				the placement of a son or daughter with the employee for adoption or foster
				care shall include paid leave. The employee shall be entitled to the paid leave
				for 1 workweek, or for such lesser amount of leave time as is available to the
				employee under paragraph (1).
						(4)DefinitionsFor
				purposes of this subsection, including the application described in paragraph
				(1)—
							(A)the term
				employer as used in the Family and Medical Leave Act of 1993 means
				any employing office headed by a person with the final authority described in
				section 101(9)(C), concerning a covered employee who is not an employee of the
				House of Representatives; and
							(B)the term
				eligible employee as used in the Family and Medical Leave Act of
				1993, and the term employee as used in paragraphs (2) and (3),
				means a covered employee (who is not an employee of the House of
				Representatives) who has been employed in any employing office for 12 months
				and for at least 1,250 hours of employment during the previous 12
				months.
							;
				(2)in subsection
			 (c), by adding at the end the following:
				
					(3)Paid
				leave
						(A)In
				generalParagraphs (2) and (3) of subsection (a) shall apply
				to—
							(i)the Government
				Accountability Office and each employee of that office who has been employed by
				that office as described in subsection (a)(4)(B); and
							(ii)the Library of
				Congress and each employee of that office who has been employed by that office
				as described in subsection (a)(4)(B).
							(B)RegulationsThe
				Comptroller General of the United States and the Librarian of Congress shall
				issue regulations to implement the rights and protections established under
				this paragraph.
						;
				and
			(3)in subsection
			 (d)—
				(A)in paragraph (1),
			 by inserting (other than subsection (c)) before the period;
			 and
				(B)in paragraph (2),
			 by inserting The and inserting Except with regard to
			 regulations issued to implement paragraphs (2) and (3) of subsection (a),
			 the.
				3.Responsible
			 parenting leave for legislative branch employeesThe Congressional Accountability Act of 1995
			 is amended by inserting after section 202 (2 U.S.C. 1312) the following:
			
				202A.Rights and
				protections relating to responsible parenting leave
					(a)Responsible
				parenting leave rights and protections provided
						(1)DefinitionsFor
				purposes of this subsection, including the application described in paragraph
				(4)—
							(A)the term
				employer as used in the Family and Medical Leave Act of 1993
				means any employing office headed by a person with the final authority
				described in section 101(9)(C) concerning a covered employee who is not an
				employee of the House of Representatives;
							(B)the term
				eligible employee as used in the Family and Medical Leave Act of
				1993, and the term employee as used in this subsection, means a
				covered employee (who is not an employee of the House of Representatives) who
				has been employed in any employing office for 12 months and for at least 1,250
				hours of employment during the previous 12 months; and
							(C)the term
				son or daughter has the meaning given the term in section 101 of
				the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).
							(2)Responsible
				parenting leave rights and protections
							(A)In
				generalIn addition to any leave provided under section 202, an
				employee shall be entitled to a total of 8 hours of paid leave, which may be
				taken intermittently during any 12-month period, to accompany the employee’s
				son or daughter to—
								(i)a
				medical or dental appointment;
								(ii)an appointment
				with a teacher or other official of the son’s or daughter’s school; or
								(iii)a school
				function of the son’s or daughter’s school.
								(B)Multiple
				childrenSubparagraph (A) applies separately to each son or
				daughter of an employee.
							(3)Notice and
				certification
							(A)NoticeIn
				any case in which the necessity for leave under paragraph (2) is foreseeable,
				the employee shall provide the employing office with not less than 7 days'
				notice, before the date the leave is to begin, of the employee's intention to
				take leave under such paragraph. If the necessity for the leave is not
				foreseeable, the employee shall provide such notice as is practicable.
							(B)CertificationAn
				employing office may require that a request for leave under paragraph (2) be
				supported by a certification issued at such time and in such manner as the
				Board may by regulation prescribe.
							(4)Employment and
				benefits protection and prohibited actsThe rights and
				protections established by subsections (a) (other than paragraph (4)) and
				(c)(1) of section 104 of the Family and Medical Leave Act of 1993 (29 U.S.C.
				2614) shall apply to employees with respect to leave under paragraph (2). For
				purposes of the application described in this paragraph, references in that
				section 104 to leave shall be considered to be references to leave under
				paragraph (2).
						(b)RemedyThe
				remedy for a violation of subsection (a) shall be such remedy, including
				liquidated damages, as would be appropriate if awarded under paragraph (1) of
				section 107(a) of the Family and Medical Leave Act of 1993 (29 U.S.C.
				2617(a)(1)).
					(c)Application to
				Government Accountability Office and Library of Congress
						(1)In
				generalSubsections (a) and (b) shall apply to—
							(A)the Government
				Accountability Office and each employee of that office who has been employed by
				that office as described in subsection (a)(1)(B); and
							(B)the Library of
				Congress and each employee of that office who has been employed by that office
				as described in subsection (a)(1)(B).
							(2)RegulationsThe
				Comptroller General of the United States and the Librarian of Congress shall
				issue regulations to implement the rights and protections established under
				this subsection.
						(d)RegulationsThe
				Board shall, pursuant to section 304, issue regulations to implement the rights
				and protections under this section (other than subsection
				(c)).
					.
		
